department of the treasury internal_revenue_service washington d c sep tel tax_exempt_and_government_entities_division u i l kakkkkaerrererrrrere kkekerereereeearereere rrekkekereeekrekeeeeree legend taxpayer a kekekerererereerrrerererere plan x me kkk rererrerreerere employer k hkakkekekkkrereeeerererererere ira x krekkkerererereerererereerer company s rekkkekrerereereereereeeere amount d me ekerererererekrereeerererer amount e kekkrekeekrererereekrerererekr company b me kekkekerereekeerekrerereerere dear krkerekkeeearkekkeeee this is in response to your letter dated date as supplemented by correspondence dated date and date submitted by you in which you request a waiver of the day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a was employed by employer k and participated in plan x during her employment with employer k taxpayer a asserts that on date company b the administrator of plan x began to make distributions of plan x raekereerekrerererererekrererer account balances due to the termination of plan x taxpayer a asserts that company b issued a check to her in the amount of amount d amount e less federal tax withholdings and that the check was returned to company b as her address on file with employer k was her former address taxpayer a further asserts that she contacted company b on date to check on the status of her account and was informed that a distribution of her plan x account balance was made to her inj but that the check had been returned as undeliverable because the post office did not have a forwarding address on file for taxpayer a when company b received the returned check it deposited the funds back into taxpayer a’s account in plan x however a form 1099-r was issued to taxpayer a for tax yearfigmmmlthat shows a gross distribution of amount e federal income taxes were withheld from amount e and reported to the service documentation submitted by taxpayer a shows that she established an individual_retirement_arrangement ira x with company s on date company b wrote a letter to taxpayer a dated date verifying that per her instructions it had rolled over her plan x account balance to the ira she established with company s company b completed the direct_rollover of taxpayer a’s plan x account balance to ira x within 60-days from the date of the distribution taxpayer a asserts that she failed to complete a rollover of her plan x account balance to an ira within the 60-day time because she was not aware that company b was making distributions from plan x and that the distribution check and the form 1099-r issued by company b in vere sent to her former address based upon the foregoing facts and representation you request that service waive the day rollover requirement with respect to the distribution of amount e from plan x sec_402 of the code provides rules governing rollover of amounts from exempt trust to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution property other than money the amount so transferred consists of property distributed such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph kakerrerereererkeerekrerererer sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially equal periodic_payment not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for aspecified period of 10years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust v an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred krerekkerererererereer the information presented and documentation submitted by taxpayer a is consistent with her assertion that she failed to complete a rollover of her p account balance to an ira because she did not receive the distribution in because company b mailed it to her former address therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount e from plan x documentation submitted by taxpayer a shows that she established ira x on date and that her plan x account balance was rolled over to ira x in date provided all other requirement of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount e will be considered rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this letter assumes that plan x satisfies the requirement for qualification under code sec_401 at all times relevant to this transactions this ruling also assumes that ira x meets the requirements of code sec_408 at all times relevant to this transaction a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact rear er er rkreerer iir eeeer er sf te de rast sincerely yours joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
